Case: 21-50306   Document: 00516094762   Page: 1   Date Filed: 11/16/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                                                          November 16, 2021
                            No. 21-50306                    Lyle W. Cayce
                          Summary Calendar                       Clerk



   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Rey David Alberto-Hernandez,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50307
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Rey David Hernandez-Alberto,

                                               Defendant—Appellant.
Case: 21-50306      Document: 00516094762         Page: 2    Date Filed: 11/16/2021




                                    No. 21-50306
                                 c/w 21-No. 21-50307



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-523-1
                           USDC No. 4:20-CR-540-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The appellant challenges the sentence imposed following his guilty
   plea conviction for illegally reentering the United States after having been
   removed, in violation of 8 U.S.C. § 1326(a), (b)(1). He was sentenced to 16
   months of imprisonment, which was within the advisory guidelines range,
   and to three years of supervised release.
          His sole argument on appeal is that, under the reasoning of Apprendi
   v. New Jersey, 530 U.S. 466 (2000), and subsequent decisions, the recidivism
   enhancement of § 1326(b) is unconstitutional because it permits a sentence
   above the otherwise applicable statutory maximum based on facts that were
   neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. He concedes that his argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), but he seeks to preserve the issue for
   further review should the Supreme Court overturn that decision. He also
   appeals the concomitant revocation of his supervised release related to a prior
   illegal reentry conviction, which was consolidated with this case for appeal,
   but he has not briefed any challenge to the revocation or the revocation
   sentence.   Thus, he has waived any challenge to the revocation and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-50306      Document: 00516094762          Page: 3     Date Filed: 11/16/2021




                                     No. 21-50306
                                   c/w No. 21-50307


   revocation sentence for appeal. See United States v. Thames, 214 F.3d 608,
   611 n.3 (5th Cir. 2000); Fed. R. App. P. 28(a)(8)(A).
          The Government has filed an unopposed motion for summary
   affirmance agreeing that the sole issue raised on appeal is foreclosed and, in
   the alternative, a motion for an extension of time to file a brief.
          Because the appellant’s sentencing claim is foreclosed by Almendarez-
   Torres, summary affirmance is appropriate. See Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the Government’s
   motion for summary affirmance is GRANTED, the Government’s
   alternative motion for an extension of time to file a brief is DENIED as
   unnecessary, and the judgments of the district court are AFFIRMED.




                                           3